EXE A           ORNEY               GENERAL
                       OF   TEXAS




                     September 10, 1951


Eon. Wm. P, Davis             Opinion No. V-1272
County Auditor
Ellis county                  Re: Legality of using
Warahaohis, Texas                 oounty funds to pay
                                      r0r    0ffi013     ~~ppiie~,
                                    sqUipm6nt   and tels-
                                    *one faallitiee     for
                                    county Home Demon*
                                    stration Agents ana                         .
                                    County Agricultural
Dear Mr. Davis:                     Agents;                                ..
            Your request for     an opinion             presents     for
determination   the following     qussclon:
           “Can the County of Ellis legally
     pay for office   supplies and equipment,
     telephone esrvios   and long distanoe
     tolls for the use of’ the County Agri-
     aultural Agents ana the County Home
     Demonstration agents?”
           The deoisions   of the Texas courts have
repoatadlp held that the commissioners’ court is
a oourt of limited jurisdiction    and has only such
powor‘s as are oonrerred upon it, either by express
terms or by necessary lanplioation,   by the statutes
and Constitution   of this State,   Chlldress Countat
V. State, 127 TAX.    3b3, 92 sew0 2av
Pan Rosenberg v. Lovett, 173 SOW, 508 (Tex. Cib.
A     1 15           f )    Roper v. Hall, 280 S.W.
2f;~"(T~x.'C?*&~s i9;5);      Art. 2351, V.C.S.;  11
mx. Jur. 632, Countieti, Set, 95.
           Article     164, V.C.S,,         provides:
            “The Cor:missionerPs Court of any
     bounty of this State is authorized to
     establish   and oonduot oo-operative
     demonstration work in Agriculture      and
     home economics in oo-operation     with
     the Agricultural    and Meohanical College
     of Tex- upon such teims and conditions
Eon. Wm. P, Davis,. page 2, (V-1272)


      as may be agreed upon by the Commis-
      sioners’ Court and the agents of. the
      f$zic;;ural       and kechanical College
                  ; and nay employ such means,
      and appropriate       and expend such sums
      of money as may be necessary to of-
      reotively     establish   and oarry on suoh
      demonstration work in Agriculture        and
      Home Economics in their respective
      counties .I*
             This office  ha8 held that Article     164 pro-
vides authority for the expenditure of county funds
for the erection     of a building to house the County
Agricultural    Agent and the Home Demonstration Agent.
Att’y Gen. Op. O-2516 (1940).        $6 have also held that
 the same statute authorizes      the expenditure of county
runas for the purchase of kitchen equipment to be
usea by the home demonstration agent.         Att’y Gen. Op.
O-620 (1939).     In view of the foregoing,     it is our
opinion’that    authority exists for th6 payment of tele-
phone service,    office  supplies and equipment, and long
distance tolls for the offioes       or the County Agricul-
tural Agent and the County Home Demonstration Agent.
However, the expenditure of County funds for suah pur-
pose and the necessity     thert:,Pore is left to the dis-
cretion   af the Commissioners’ Court of Ellis County.
Att’y f&n. Op. O-620 (1939).
                       SDMJURY
            The Commissioners’ Court of Ellis
     County is authorized to expend county
     funds in payment ot telephone service,
     off+ioe supplies and equipment, and long
     distance tolls for the orfices     of County
     Agricultural   Agent and County Home D6mon-
     stration Agent.     The neoessity  for these,
     expenditures   is left  to the discretion
     of the Court.
APPROVED:                            Yours very truly,
J. C. Davie, Jr.                       PRICE DANIEL
County Aftairs DivisiOn              Attorney General

Jesse P. Luton, Jr.
Reviewing Assistant
Everett Hutohinson
Exxeoutive Assistant      ;1


BW:Qs:awo